On Application for Rehearing.

Mr. Justice Teller.
Plaintiffs in error now contend that the assessment, the details of which are fully set out in the record, is arbitrary, unlimited and in excess of benefits, and constitutes a taking of property without due process of daw.
This we understand is a direct attack upon the acts of the commission in addition to the challenge to the validity of the statute. With this view of the case we have ex*307amined the proceedings of the board, as disclosed by the record, and find that they are not open to those objections.
The assessments are made upon an ad valorem basis, which is one of the recognized methods of making assessments. There is nothing arbitrary or unreasonable in the procedure thus attacked.
It appears that the board determined, first, the aggregate full cash value of the real estate within the district, subject to assessment under this act, and then determined that the several parcels of real estate in the district will' be increased in value to the extent fixed by the board. This action was clearly within the authority of the board under its general power to provide by assessment for the cost of the tunnel.
It appears further that the commission provided for the filing of objections to the assessments, and the appraisal of benefits, and fixed a time and place for hearing objections thereto, of all of which notice was given to the property owners in the district, in strict compliance with the rules which the board had adopted. These rules, so far as they provide for notice and hearing upon the appraisal of benefits, are substantially the same as are prescribed by section 15 of the act.
It does not appear that any of the plaintiffs, or interveners, filed objections to the assessments, or to the appraisal of benefits, though some property owners did appear, and their objections were duly heard. The notice given and the time set for filing objections were reasonable and fair. As has already been stated, it is not required in a case of this kind that the benefits should be established to a mathematical certainty; but when a board authorized to make assessments has made them, by one of the methods approved by law, as in this case, and has, by reasonable notice set a time for hearing objections, and has heard the same, it cannot be said that property owners have been deprived of their property without due process of law. Unless the action of the board were arbitrary and clearly unreasonable, the trial court would have had no *308right to interfere. As the trial court confirmed the action of the board, upon a full hearing as to the benefits, we see no reason why the matter should be considered further by this court. The method of procedure, as disclosed by the record, is in all respects in accordance with the statute, and. no right of the property owners has been violated.
The board having elected, under the last paragraph of section 11 of the act, to appraise once for all the benefits to the several parcels of real estate within the district, it is not necessary that an assessment be made each year, as would have been required by section 15 in case the board had not so elected and acted. ¡ Said section, however, remains in force and governs the giving of notice, the granting of hearings, and the rights of objectors, on any question which may hereafter properly arise concerning levies or collections.
Finding no ground for the objection that the proceedings of the board in any respect violate the constitutional provision invoked, and the other grounds for rehearing named being without merit, the rehearing is denied.